DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-27 are pending in the instant application. Claims 1-12 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is partly
being considered by the examiner. This is because Applicant has failed to provide an
English translation of EUROKAWA, iPhone/iPad programming bible, dated 2014 (MPEP§ 609) on neither current application and parent application (16496805).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16496805, filed on 03/24/2018.

Claim Objections
Claims 19-25 and 27 are objected to because of the following informalities:  
Claim 19, lines 4-5, recite “the moving direction and the moving speed of a character”. Examiner suggests “a moving direction and a moving speed of a character”, to correct antecedent issues.
Claim 20, lines 4-5, recite “the moving direction and the moving speed of a moving object of a real world”. Examiner suggests “a moving direction and a moving speed of a moving object of a real world”, to correct antecedent issues.
Claim 21, lines 4-5, recite “the moving direction and the moving speed of a character”. Examiner suggests “a moving direction and a moving speed of a character”, to correct antecedent issues.
Claim 22, lines 4-5, recite “the moving direction and the moving speed of a character”. Examiner suggests “a moving direction and a moving speed of a character”, to correct antecedent issues.
Claim 23, lines 4-5, recite “the moving direction and the moving speed of a character”. Examiner suggests “a moving direction and a moving speed of a character”, to correct antecedent issues.
Claim 24, lines 4-5, recite “the moving direction and the moving speed of a character”. Examiner suggests “a moving direction and a moving speed of a character”, to correct antecedent issues.
Claim 25, line 9, recites “the coordinate system”, to keep consistency in the claim language Examiners suggest “the arbitrary coordinate system) as recited in line 5.
Claim 27, line 14, recites “one of the rotation axis”. Examiner suggests “one rotation axis”.

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20150363915 A1, hereinafter Li).

Regarding Claim 26, Li teaches a non-transitory computer-readable medium storing a program that causes a computer to (see para. [0157]-[0159]. The present invention may use a form of a computer program product that is implemented on one or more computer-usable storage media (including but not limited to a disk memory, a compact disc read-only memory (CD-ROM), an optical memory, and the like) that include computer-usable program code. Computer program instructions may be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of any other programmable data processing device to generate a machine, so that the instructions executed by a computer or a processor of any other programmable data processing device generate an apparatus for implementing a specific function in one or more processes in the flowcharts and/or in one or more blocks in the block diagrams) calculate a rotation amount from a reference orientation of a device (see para. [0008]-[0010]. Determining the rotation angle of the mobile terminal. The determining a placement direction in which the mobile terminal is located in a rotation process includes detecting an angle of a gravity direction of the mobile terminal with respective to a direction of an X-Y plane of a reference three-dimensional coordinate system, where the X-Y plane of the reference three-dimensional coordinate system is parallel to a plane in which a screen of the mobile terminal is located, and a Z-axis of the reference three-dimensional coordinate system is perpendicular to the plane in which the screen of the mobile terminal is located), the program making the computer: 
set an arbitrary coordinate system based on an arbitrary rotation axis based on an orientation of the device that references a rotation axis of the device (see Figs. 3-6 and para. [0074]-[0086]. Establish, based on a plane in which a screen of the mobile terminal is located, a reference three-dimensional coordinate system. The reference three-dimensional coordinate system may be established based on the plane in which the screen of the mobile terminal is located, where an X-Y plane of the reference three-dimensional coordinate system is parallel to the plane in which the screen of the mobile terminal is located, and a Z-axis of the reference three-dimensional coordinate system is perpendicular to the plane in which the screen of the mobile terminal is located. Determine the placement direction in which the mobile terminal is located in the rotation process according to the angle, obtained by means of detection in S2031b, of the gravity direction of the mobile terminal with respective to the direction of the X-Y plane of the reference three-dimensional coordinate system); 
calculate a rotation amount according to the reference orientation, or the coordinate system and the reference orientation (see Figs. 3-6 and para. [0074]-[0086]. Determine the placement direction in which the mobile terminal is located in the rotation process according to the angle, obtained by means of detection in S2031b, of the gravity direction of the mobile terminal with respective to the direction of the X-Y plane of the reference three-dimensional coordinate system. When it is determined that the placement direction in which the mobile terminal is located in the rotation process is the horizontal placement direction, a direction of the Z-axis in the reference three-dimensional coordinate system is used as the corresponding axial direction of the mobile terminal in the rotation process; or when it is determined that the placement direction in which the mobile terminal is located in the rotation process is the vertical placement direction, a direction of an X-axis or a direction of a Y-axis in the reference three-dimensional coordinate system is used as the corresponding axial direction of the mobile terminal in the rotation process. S2032b: Use an angle by which the mobile terminal rotates with respective to the axial direction determined in S2032a as the rotation angle of the mobile terminal), 
wherein a setting method of the rotation axis changes according to the reference orientation of the device (see Figs. 3-6 and para. [0074]-[0086]. Establish, based on a plane in which a screen of the mobile terminal is located, a reference three-dimensional coordinate system. Determine the placement direction in which the mobile terminal is located in the rotation process. When it is determined that the placement direction in which the mobile terminal is located in the rotation process is the horizontal placement direction, a direction of the Z-axis in the reference three-dimensional coordinate system is used as the corresponding axial direction of the mobile terminal in the rotation process; or when it is determined that the placement direction in which the mobile terminal is located in the rotation process is the vertical placement direction, a direction of an X-axis or a direction of a Y-axis in the reference three-dimensional coordinate system is used as the corresponding axial direction of the mobile terminal in the rotation process.); and 
determine the rotation axis so that the rotation axis for detecting the rotation amount is not parallel to or close to parallel to a gravity direction (see Figs. 3-6 and para. [0074]-[0086].para. [0018]-[0019]. the determining unit is specifically configured to determine, in the following manner, the placement direction in which the mobile terminal is located in the rotation process detecting an angle of a gravity direction of the mobile terminal with respective to a direction of an X-Y plane of a reference three-dimensional coordinate system, where the X-Y plane of the reference three-dimensional coordinate system is parallel to a plane in which a screen of the mobile terminal is located, and a Z-axis of the reference three-dimensional coordinate system is perpendicular to the plane in which the screen of the mobile terminal is located, and determining, according to the angle of the gravity direction of the mobile terminal with respective to the direction of the X-Y plane of the reference three-dimensional coordinate system, the placement direction in which the mobile terminal is located in the rotation process When it is determined that the placement direction in which the mobile terminal is located in the rotation process is the horizontal placement direction, a direction of the Z-axis in the reference three-dimensional coordinate system is used as the corresponding axial direction of the mobile terminal in the rotation process; or when it is determined that the placement direction in which the mobile terminal is located in the rotation process is the vertical placement direction, a direction of an X-axis or a direction of a Y-axis in the reference three-dimensional coordinate system is used as the corresponding axial direction of the mobile terminal in the rotation process.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Komorous et al. (US 20160059120 A1, hereinafter Komorous) in view of Wang (US 20130217498 A1).

Regarding Claim 13, Komorous teaches a non-transitory computer-readable medium storing a program that causes a computer to (see Fig. 1a, para. [0071] and  para. [0108]-[0109], para. [0117]-[0118]. The processor functions as a memory controller. The memory includes software (Computer program code)): 
determine a moving direction and a moving speed of an arbitrary moving object (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098] –[0102]. Movement of an avatar is controlled by hand gestures corresponding to sequences of motion states. FIG. 6 (a) is the corresponding motion state diagram 150 corresponding to the hand motions 075 and FIG. 6 (b) is the exemplary motion state library 145 for the simplified basketball example.  Arrows in the motion state diagram 150 denote a directional movement from one motion state to another. As an illustrative example, in FIG. 6 (b) a movement from p-top to p-up will result in the player's avatar throwing the basketball at the hoop and a movement from p-down to p-down-right will result in the player's avatar dashing to the right and moving to a new position on the basketball court. When this motion state sequence is detected in the method 250 the trigger event 180 is to execute two calculations from the GravityZ and GravityX data, see FIG. 7 (b).  The first, which is correlated to the speed at which the ball is thrown, is the slope of GravityZ data at the output action.  This slope is calculated from the data points preceding the point at which the control device 300 leaves the p-top state and enters the p-up state (the throw ball action).  The second, which is correlated to the direction the ball is thrown, is an average of GravityX taken from the data points preceding that same throw ball action. These calculations output the direction and velocity passed to the graphics engine. additional variables including directions, speed and velocity of the various state transitions are used to make a slow vs fast windmill dunk, or a complete miss if the state sequence was executed with bad timing, as examples) according to a change of an orientation of a device from a reference orientation (see Figs. 2a-2f, para. [0075]-[0080] A motion state refers to one of a plurality of predefined ranges of orientation around an axis in three-dimensional space. The entire set of motion states covers the entire range of orientation around each of the axes of an orthogonal coordinate system. FIGS. 2(a) to (f) illustrate exemplary motion states derived from 90-degree rotations of a gravity sensor, all starting 45 degrees from the axes of the global coordinate system Xg, Yg, Zg.  FIGS. 2 (a), (b), and (c) show the 90-degree states for rotations in the X, Y, and Z axis (pitch, roll, and yaw respectively), relative to the global coordinate system Xg, Yg, Zg and FIGS. 2 (d), (e) and (f) are example 90-degree attitude states.  The attitude states are ranges of rotations entirely in a plane tangential to the earth, which is defined by Xg, Yg of the global coordinate system).
Komorous does not explicitly teach perform an operation of an observing direction.
However Wang teaches perform an operation of an observing direction (see Fig. 4, Fig. 7, para. [0024], para. [0026] and para. [0029]. Different programs may be executed in responsive to the command, so as to change the motion of the virtual character on our side. Therefore, the player's right index finger can first slide towards the right direction on the sensing interface 11 (represented by a single cross), sending the command to the processor device to shift screen in accordance with the correspondent movement direction of the virtual character on our side towards the right; and then the player's right index finger and middle finger may slide along the counter-clockwise direction on the sensing interface 11 (represented by two crosses), sending the command to the processor device to change screen in accordance with the correspondent rotation direction of the visual angle and gun of the virtual character on our side).
Komorous and Wang are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous with Wang’s teachings of performing change in processing of an observing direction, since it would have reduced the operational complexity of the interface making the interface more user-friendly, facilitating the use of the medium space and expanding the visual area of the screen (Wang, para. [0029], para. [0033]).

Regarding Claim 14, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 13.
Wang further teaches wherein the program further causes the computer to perform the operation of the observing direction within a virtual space (see Fig. 4, Fig. 7, para. [0024], para. [0026] and para. [0029]. Different programs may be executed in responsive to the command, so as to change the motion of the virtual character on our side. Therefore, the player's right index finger can first slide towards the right direction on the sensing interface 11 (represented by a single cross), sending the command to the processor device to shift screen in accordance with the correspondent movement direction of the virtual character on our side towards the right; and then the player's right index finger and middle finger may slide along the counter-clockwise direction on the sensing interface 11 (represented by two crosses), sending the command to the processor device to change screen in accordance with the correspondent rotation direction of the visual angle and gun of the virtual character on our side. The operation disclosed herein is easier than conventional operations and simply requires changing touch points and touch state to accurately control the motions of the virtual character, such as moving, changing visual angles, attacking the enemy, and switching weapons).
Komorous and Wang are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous with Wang’s teachings, since it would have reduced the operational complexity of the interface making the interface more user-friendly, facilitating the use of the medium space and expanding the visual area of the screen (Wang, para. [0029], para. [0033]).

Regarding Claim 15, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 13.
Wang further teaches wherein the program further causes the computer to perform the operation of the observing direction in response to a touch input (see Fig. 4, Fig. 7, para. [0024], para. [0026] and para. [0029]. Different programs may be executed in responsive to the command, so as to change the motion of the virtual character on our side. Therefore, the player's right index finger can first slide towards the right direction on the sensing interface 11 (represented by a single cross), sending the command to the processor device to shift screen in accordance with the correspondent movement direction of the virtual character on our side towards the right; and then the player's right index finger and middle finger may slide along the counter-clockwise direction on the sensing interface 11 (represented by two crosses), sending the command to the processor device to change screen in accordance with the correspondent rotation direction of the visual angle and gun of the virtual character on our side. The operation disclosed herein is easier than conventional operations and simply requires changing touch points and touch state to accurately control the motions of the virtual character, such as moving, changing visual angles, attacking the enemy, and switching weapons).
Komorous and Wang are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous with Wang’s teachings, since it would have reduced the operational complexity of the interface making the interface more user-friendly, facilitating the use of the medium space and expanding the visual area of the screen (Wang, para. [0029], para. [0033]).

Regarding Claim 16, Komorous teaches a non-transitory computer-readable medium storing a program that causes a computer (see Fig. 1a, para. [0071] and  para. [0108]-[0109], para. [0117]-[0118]. The processor functions as a memory controller. The memory includes software (Computer program code)) to: 
determine a moving direction and a moving speed of an arbitrary moving object (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098] –[0102]. Movement of an avatar is controlled by hand gestures corresponding to sequences of motion states. FIG. 6 (a) is the corresponding motion state diagram 150 corresponding to the hand motions 075 and FIG. 6 (b) is the exemplary motion state library 145 for the simplified basketball example.  Arrows in the motion state diagram 150 denote a directional movement from one motion state to another. As an illustrative example, in FIG. 6 (b) a movement from p-top to p-up will result in the player's avatar throwing the basketball at the hoop and a movement from p-down to p-down-right will result in the player's avatar dashing to the right and moving to a new position on the basketball court. When this motion state sequence is detected in the method 250 the trigger event 180 is to execute two calculations from the GravityZ and GravityX data, see FIG. 7 (b).  The first, which is correlated to the speed at which the ball is thrown, is the slope of GravityZ data at the output action.  This slope is calculated from the data points preceding the point at which the control device 300 leaves the p-top state and enters the p-up state (the throw ball action).  The second, which is correlated to the direction the ball is thrown, is an average of GravityX taken from the data points preceding that same throw ball action. These calculations output the direction and velocity passed to the graphics engine. additional variables including directions, speed and velocity of the various state transitions are used to make a slow vs fast windmill dunk, or a complete miss if the state sequence was executed with bad timing, as examples) according to a change of an orientation of a device from a reference orientation (see Figs. 2a-2f, para. [0075]-[0080] A motion state refers to one of a plurality of predefined ranges of orientation around an axis in three-dimensional space.  The entire set of motion states covers the entire range of orientation around each of the axes of an orthogonal coordinate system. FIGS. 2(a) to (f) illustrate exemplary motion states derived from 90-degree rotations of a gravity sensor, all starting 45 degrees from the axes of the global coordinate system Xg, Yg, Zg.  FIGS. 2 (a), (b), and (c) show the 90-degree states for rotations in the X, Y, and Z axis (pitch, roll, and yaw respectively), relative to the global coordinate system Xg, Yg, Zg and FIGS. 2 (d), (e) and (f) are example 90-degree attitude states.  The attitude states are ranges of rotations entirely in a plane tangential to the earth, which is defined by Xg, Yg of the global coordinate system); and 
perform an operation of an aim which indicates an action point at a time of performing an arbitrary action (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098]-[0102], para. [0118] and para. [0121]. A motion state sequence that occurs in a predefined time interval.  As an illustrative example: four states in succession executed in less than 3 seconds.  FIG. 6 (b) illustrates three special move state sequences, the spin pump-fake, the spin-fake shot, and the half-court shot. Figures 12(b), 15(b) depicts the aim)
Komorous do not explicitly teach perform operation of an aim which indicates performing an arbitrary action in response to a touch input.
However, Wang teaches aim which indicates performing an arbitrary action in response to a touch input (see Fig. 4, Figs. 7-8, para. [0024], para. [0026]-[0029]. As shown in FIG. 7, can pre-define a single-finger moving operation as a command of moving the character, which is inertia responsive as default, a dual-finger moving operation as a command of turning the gun, and a dual-finger tapping operation as a command of shooting. As shown in FIG.8, during the period of 5 seconds when the virtual character on our side is continuously moving, the player could readily switch to the dual-finger operation to turn the gun muzzle's direction, and finger-tap the sensing interface 11 to shoot the enemy, so as to accomplish the mission in the game).
Komorous and Wang are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous with Wang’s teachings, since it would have reduced the operational complexity of the interface making the interface more user-friendly, facilitating the use of the medium space and expanding the visual area of the screen (Wang, para. [0029], para. [0033]).

Regarding Claim 17, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 16.
Wang further teaches wherein the program further causes the computer to perform the arbitrary action in response to the touch input (see Fig. 4, Figs. 7-8, para. [0024], para. [0026]-[0029]. As shown in FIG. 7, can pre-define a single-finger moving operation as a command of moving the character, which is inertia responsive as default, a dual-finger moving operation as a command of turning the gun, and a dual-finger tapping operation as a command of shooting. As shown in FIG.8, during the period of 5 seconds when the virtual character on our side is continuously moving, the player could readily switch to the dual-finger operation to turn the gun muzzle's direction, and finger-tap the sensing interface 11 to shoot the enemy, so as to accomplish the mission in the game).
Komorous and Wang are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous with Wang’s teachings, since it would have reduced the operational complexity of the interface making the interface more user-friendly, facilitating the use of the medium space and expanding the visual area of the screen (Wang, para. [0029], para. [0033]).

Regarding Claim 19, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 13.
Komorous further teaches wherein the program (see Fig. 1a, para. [0071] and  para. [0108]-[0109], para. [0117]-[0118]. The processor functions as a memory controller. The memory includes software (Computer program code)) further causes the computer to determine the moving direction and the moving speed of a character in a virtual space to move (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098] –[0102]. Movement of an avatar is controlled by hand gestures corresponding to sequences of motion states. FIG. 6 (a) is the corresponding motion state diagram 150 corresponding to the hand motions 075 and FIG. 6 (b) is the exemplary motion state library 145 for the simplified basketball example.  Arrows in the motion state diagram 150 denote a directional movement from one motion state to another. As an illustrative example, in FIG. 6 (b) a movement from p-top to p-up will result in the player's avatar throwing the basketball at the hoop and a movement from p-down to p-down-right will result in the player's avatar dashing to the right and moving to a new position on the basketball court. When this motion state sequence is detected in the method 250 the trigger event 180 is to execute two calculations from the GravityZ and GravityX data, see FIG. 7 (b).  The first, which is correlated to the speed at which the ball is thrown, is the slope of GravityZ data at the output action.  This slope is calculated from the data points preceding the point at which the control device 300 leaves the p-top state and enters the p-up state (the throw ball action).  The second, which is correlated to the direction the ball is thrown, is an average of GravityX taken from the data points preceding that same throw ball action. These calculations output the direction and velocity passed to the graphics engine. additional variables including directions, speed and velocity of the various state transitions are used to make a slow vs fast windmill dunk, or a complete miss if the state sequence was executed with bad timing, as examples).

Regarding Claim 21, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 15.
 Komorous further teaches wherein the program (see Fig. 1a, para. [0071] and  para. [0108]-[0109], para. [0117]-[0118]. The processor functions as a memory controller. The memory includes software (Computer program code)) further causes the computer to determine the moving direction and the moving speed of a character in a virtual space to move (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098] –[0102]. Movement of an avatar is controlled by hand gestures corresponding to sequences of motion states. FIG. 6 (a) is the corresponding motion state diagram 150 corresponding to the hand motions 075 and FIG. 6 (b) is the exemplary motion state library 145 for the simplified basketball example.  Arrows in the motion state diagram 150 denote a directional movement from one motion state to another. As an illustrative example, in FIG. 6 (b) a movement from p-top to p-up will result in the player's avatar throwing the basketball at the hoop and a movement from p-down to p-down-right will result in the player's avatar dashing to the right and moving to a new position on the basketball court. When this motion state sequence is detected in the method 250 the trigger event 180 is to execute two calculations from the GravityZ and GravityX data, see FIG. 7 (b).  The first, which is correlated to the speed at which the ball is thrown, is the slope of GravityZ data at the output action.  This slope is calculated from the data points preceding the point at which the control device 300 leaves the p-top state and enters the p-up state (the throw ball action).  The second, which is correlated to the direction the ball is thrown, is an average of GravityX taken from the data points preceding that same throw ball action. These calculations output the direction and velocity passed to the graphics engine. additional variables including directions, speed and velocity of the various state transitions are used to make a slow vs fast windmill dunk, or a complete miss if the state sequence was executed with bad timing, as examples).

Regarding Claim 22, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 16.
Komorous further teaches wherein the program (see Fig. 1a, para. [0071] and  para. [0108]-[0109], para. [0117]-[0118]. The processor functions as a memory controller. The memory includes software (Computer program code)) further causes the computer to determine the moving direction and the moving speed of a character in a virtual space to move (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098] –[0102]. Movement of an avatar is controlled by hand gestures corresponding to sequences of motion states. FIG. 6 (a) is the corresponding motion state diagram 150 corresponding to the hand motions 075 and FIG. 6 (b) is the exemplary motion state library 145 for the simplified basketball example.  Arrows in the motion state diagram 150 denote a directional movement from one motion state to another. As an illustrative example, in FIG. 6 (b) a movement from p-top to p-up will result in the player's avatar throwing the basketball at the hoop and a movement from p-down to p-down-right will result in the player's avatar dashing to the right and moving to a new position on the basketball court. When this motion state sequence is detected in the method 250 the trigger event 180 is to execute two calculations from the GravityZ and GravityX data, see FIG. 7 (b).  The first, which is correlated to the speed at which the ball is thrown, is the slope of GravityZ data at the output action.  This slope is calculated from the data points preceding the point at which the control device 300 leaves the p-top state and enters the p-up state (the throw ball action).  The second, which is correlated to the direction the ball is thrown, is an average of GravityX taken from the data points preceding that same throw ball action. These calculations output the direction and velocity passed to the graphics engine. additional variables including directions, speed and velocity of the various state transitions are used to make a slow vs fast windmill dunk, or a complete miss if the state sequence was executed with bad timing, as examples).

Regarding Claim 23, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 17.
Komorous further teaches wherein the program (see Fig. 1a, para. [0071] and  para. [0108]-[0109], para. [0117]-[0118]. The processor functions as a memory controller. The memory includes software (Computer program code)) further causes the computer to determine the moving direction and the moving speed of a character in a virtual space to move (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098] –[0102]. Movement of an avatar is controlled by hand gestures corresponding to sequences of motion states. FIG. 6 (a) is the corresponding motion state diagram 150 corresponding to the hand motions 075 and FIG. 6 (b) is the exemplary motion state library 145 for the simplified basketball example.  Arrows in the motion state diagram 150 denote a directional movement from one motion state to another. As an illustrative example, in FIG. 6 (b) a movement from p-top to p-up will result in the player's avatar throwing the basketball at the hoop and a movement from p-down to p-down-right will result in the player's avatar dashing to the right and moving to a new position on the basketball court. When this motion state sequence is detected in the method 250 the trigger event 180 is to execute two calculations from the GravityZ and GravityX data, see FIG. 7 (b).  The first, which is correlated to the speed at which the ball is thrown, is the slope of GravityZ data at the output action.  This slope is calculated from the data points preceding the point at which the control device 300 leaves the p-top state and enters the p-up state (the throw ball action).  The second, which is correlated to the direction the ball is thrown, is an average of GravityX taken from the data points preceding that same throw ball action. These calculations output the direction and velocity passed to the graphics engine. additional variables including directions, speed and velocity of the various state transitions are used to make a slow vs fast windmill dunk, or a complete miss if the state sequence was executed with bad timing, as examples).

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Komorous (US 20160059120 A1) in view of Wang (US 20130217498 A1), further in view of Sakurai et al. (US 20120004017 A1, hereinafter Sakurai).

Regarding Claim 18, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 16.
Wang further teaches the program further causes the computer to move the aim in a right direction according to an input value of a slide input in the right direction (see Fig. 7 and para. [0026]. Different programs may be executed in responsive to the command, so as to change the motion of the virtual character on our side. Therefore, the player's right index finger can first slide towards the right direction on the sensing interface 11 (represented by a single cross), sending the command to the processor device to shift screen in accordance with the correspondent movement direction of the virtual character on our side towards the right).
Komorous and Wang are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous with Wang’s teachings, since it would have reduced the operational complexity of the interface making the interface more user-friendly, facilitating the use of the medium space and expanding the visual area of the screen (Wang, para. [0029], para. [0033]).
Komorous and Wang do not explicitly teach wherein the program further causes the computer to move the aim in a left-right direction according to an input value of a slide input in the left-right direction and move the aim in a top-bottom direction according to an input value of the slide input in the top-bottom direction; wherein the aim is caused not to come out of an aim movement region, and wherein when the aim tries to come out of the aim movement region, a camera is moved in accordance with a direction in which the aim tries to go out.
However, Sakurai teaches perform an operation of an aim in response to a touch input (see Figs. 6-8, para. [0010] and para. [0119]-[0123]. The position of the aim G3 in the virtual space can be changed by a player performing the sliding operation which is a simple intuitive operation); and move the aim in a left-right direction according to an input value of a slide input in the left-right direction and move the aim in a top-bottom direction according to an input value of the slide input in the top-bottom direction (see Figs. 6-8 and para. [0119]-[0123]. Next, movement of the aim during the sliding operation (a state in which the sliding operation is performed, and touch-off is not performed) will be described with reference to FIG. 6 to FIG. 8.  FIG. 6 is a diagram illustrating an exemplary display screen for the ground battle stage.  FIG. 6 shows a state in which the aim G3 is moved according to the sliding operation.  In the present embodiment, when a player performs the sliding operation on the touch panel 13, the aim G3 is moved in the virtual space by a moving distance based on a sliding amount in a moving direction based on the sliding amount.  In FIG. 6, the touch pen 27 is slid from the touched position shown in FIG. 3 by a sliding amount a1 in an X-axis positive direction.  The X-axis positive direction herein is defined in a coordinate system of the touch panel 13.  In the coordinate system of the touch panel 13, the X-axis positive direction is defined as the rightward direction in FIG. 6, the X-axis negative direction is defined as the leftward direction in FIG. 6, the Y-axis positive direction is defined as the upward direction in FIG. 6, and the Y-axis negative direction is defined as the downward direction in FIG. 6.  At this time, the aim G3 is moved from the default position by the moving distance corresponding to the sliding amount a1 in the X-axis direction of a camera coordinate system.  The aim G3 is not allowed to move without limitation according to the sliding operation.  The aim G3 is allowed to move in a range (aim movement allowable range) indicated by dotted line shown in FIG. 6.  It is to be noted that the dotted line is not displayed on the screen); 
wherein the aim is caused not to come out of an aim movement region (see Figs. 6-8, Fig. 10, Figs. 12-15 and para. [0119]-[0136]. FIG. 7 shows the aim movement allowable range.  The aim movement allowable range is defined as a range defined, on the screen surface G4, by an angle smaller than the angle .theta.1 of view of the virtual camera Ca.  Specifically, as shown in FIG. 7, the aim G3 is allowed to move rightward and leftward within a range which is horizontally defined by an angle .theta.2x (smaller than .theta.1), and which includes, at the center thereof, a straight line extending from the representative point P2 in the direction toward which the virtual camera Ca is oriented.  Further, the aim G3 is allowed to move upward and downward within a range which is vertically defined by an angle .theta.2y (smaller than .theta.1), and which includes, at the center thereof, the straight line extending from the representative point P2 in the direction toward which the virtual camera Ca is oriented. Namely, the position of the aim G3, and the aim movement allowable range are determined based on the position and the orientation of the virtual camera, and are changed so as to follow the position and the orientation of the virtual camera Ca), and wherein when the aim tries to come out of the aim movement region, a camera is moved in accordance with a direction in which the aim tries to go out (see Figs. 7, Fig. 10, Figs. 12-15 and para. [0137]-[0145].  After the aim G3 has reached the boundary of the aim movement allowable range, the orientation and the position of the virtual camera Ca are changed or moved, after slide-off, due to inertial force based on the sliding direction and the sliding amount obtained immediately before the touch-off. The change of the orientation and the position of the virtual camera Ca gradually decelerates to stop. If a player touches a desired one point on the touch panel 13 before the change of the orientation and the position of the virtual camera Ca due to the inertial force stops, the change of the orientation and the position of the virtual camera Ca immediately stops.  Therefore, in order to change the orientation and the position of the virtual camera Ca as desired by a player, the player may simply touch on a desired position when the orientation and the position of the virtual camera Ca changing due to inertial force reaches the desired orientation and position after slide-off.  Thus, the orientation and the position of the virtual camera Ca can be changed to desired orientation and position without continuing touch operation by the player, thereby enabling the orientation and the position of the virtual camera Ca to be changed with enhanced operability).
Komorous, Wang and Sakurai are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous and Wang with Sakurai’s teachings of moving an aim according to slide input, since it would have enhanced the interface operability by changing the aim with a simple intuitive operation (Sakurai, para. [0010], para. [0123] and para. [0141]).

Regarding Claim 24, Komorous, Wang and Sakurai teach the non-transitory computer-readable medium storing the program according to claim 18.
Komorous further teaches wherein the program (see Fig. 1a, para. [0071] and  para. [0108]-[0109], para. [0117]-[0118]. The processor functions as a memory controller. The memory includes software (Computer program code)) further causes the computer to determine the moving direction and the moving speed of a character in a virtual space to move (see Figs. 5a-6a, Figs. 12a-19b, para. [0030], para. [0098] –[0102]. Movement of an avatar is controlled by hand gestures corresponding to sequences of motion states. FIG. 6 (a) is the corresponding motion state diagram 150 corresponding to the hand motions 075 and FIG. 6 (b) is the exemplary motion state library 145 for the simplified basketball example.  Arrows in the motion state diagram 150 denote a directional movement from one motion state to another. As an illustrative example, in FIG. 6 (b) a movement from p-top to p-up will result in the player's avatar throwing the basketball at the hoop and a movement from p-down to p-down-right will result in the player's avatar dashing to the right and moving to a new position on the basketball court. When this motion state sequence is detected in the method 250 the trigger event 180 is to execute two calculations from the GravityZ and GravityX data, see FIG. 7 (b).  The first, which is correlated to the speed at which the ball is thrown, is the slope of GravityZ data at the output action.  This slope is calculated from the data points preceding the point at which the control device 300 leaves the p-top state and enters the p-up state (the throw ball action).  The second, which is correlated to the direction the ball is thrown, is an average of GravityX taken from the data points preceding that same throw ball action. These calculations output the direction and velocity passed to the graphics engine. additional variables including directions, speed and velocity of the various state transitions are used to make a slow vs fast windmill dunk, or a complete miss if the state sequence was executed with bad timing, as examples).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Komorous (US 20160059120 A1) in view of Wang (US 20130217498 A1), further in view of Lee et al. (US 20140371954 A1, hereinafter Lee).

Regarding Claim 20, Komorous and Wang teach the non-transitory computer-readable medium storing the program according to claim 13.
Komorous and Wang do not explicitly teach wherein the program further causes the computer to determine the moving direction and the moving speed of a moving object of a real world.
However, Lee teaches wherein the program further causes the computer to determine the moving direction and the moving speed of a moving object of a real world (see Fig. 1, Fig. 7, moving direction and moving speed of the robot (KiBot 120) determined by tilting the mobile communication terminal 110, para. [0066]-[0068], para. [0114]-[0119] The mobile communication terminal 110 and the target terminal 120 may include a display, a memory, and a processor. The mobile communication terminal 110, when one from a plurality of control methods for remote control is selected, displays a control screen corresponding to the selected control method and when a control attribute value displayed in the control screen is set, transmits a control message comprising the set control attribute value to the target terminal 120. Here, the control method may include at least one of a directional touch, tilt, pattern input by continuous touch, control based on emotion selected by a user of the mobile communication terminal 110 and control of contents stored in the target terminal 120. The control screen illustrated in FIG. 7A is another exemplary embodiment to set moving direction and speed of the KiBot 120 by using tilt of the mobile communication terminal 110. The user of the mobile communication terminal 110 can control moving direction and speed of the KiBot 120 by using tilt of the mobile communication terminal 110 while being in contact to the fingerprint region. The tilt means motion of the mobile communication terminal 110 and will be understood to include the exemplary tilt described above. The motion may include movement of the screen of the mobile communication terminal 110 to an up, down, left or right direction).
Komorous, Wang and Lee are related to input devices and user interface, thus one of ordinary skill in the art before the effective filling date of the claim invention, would have recognized the obviousness of modifying the user interface disclosed by Komorous and Wang with Lee’s teachings of determining the moving speed and moving direction of a real object (robot) based on the tilt of a touch screen device, since it would have further enhanced the user’s interface by providing additional control of a real object and thus improving user’s convenience.

Allowable Subject Matter
Claims 25 and 27 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 25: 
set an arbitrary coordinate system based on an arbitrary rotation axis that references an orientation of the device as a rotation axis of the device; and calculate a rotation amount according to the reference orientation or the arbitrary coordinate system, or both of them, include a range of the rotation amount to invalidate the rotation amount and determine the rotation amount as a predetermined value or to ignore the rotation amount, and invalidate each rotation amount considering a rotation on other rotation axis when a plurality of rotation amounts are handled
In combination with all other claim limitations.

Claim 27
set an arbitrary coordinate system based on an arbitrary rotation axis that references an orientation of the device as a rotation axis of the device; and calculate a rotation amount according to the reference orientation or the coordinate system, or both of them, wherein, in a case where one axis of the device is a Dx axis, which is an axis of a coordinate system that includes a normal of a display of the device as an axis, the coordinate system based on a rotation axis is Cartesian coordinate in which one rotation axis is to match the Dx axis, and another rotation axis is to match an outer product of the Dx axis on the reference orientation and gravity
In combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/20/2022R